Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022, that includes a response to the Final Office Action mailed August 23, 2022, has been entered. Claim 1 has been amended; claims 12-14 have been canceled; and no claims have been newly added. Claims 17-47 have been withdrawn. Claims 1-11, 15, and 16 are currently under examination in the application. 
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the Final Office Action mailed August 23, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 14 has been canceled. Therefore, the 35 USC 112(d) rejection presented in the Final Office Action mailed August 23, 2022 is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (U.S. Patent Application Pub. No. 2003/0195179), in view of Fredrickson et al. (U.S. Patent Application Pub. No. 2004/0170686) and Hollstein et al. (U.S. Patent Application Pub. No. 2003/0185096).
Applicant Claims
Applicant’s elected subject matter is directed to a method of making a pharmaceutical composition comprising i) providing a “matrix solution/suspension” comprising a “matrix former”, a “structure former”, 0.1-0.6 wt% a terpene (i.e. “an anti-aerating agent”), xanthan gum (i.e. “a viscosity modifier), and a solvent, ii) mixing a plurality of hydrophobic particles and the “matrix solution/suspension” to form a pharmaceutical suspension via e.g. in-line mixing, and iii) dosing the pharmaceutical suspension into blister packs; wherein the hydrophobic particles comprise coated anti-inflammatory active ingredient (API), and wherein the “matrix former” and “structure former” are present in the amounts of 2-5 wt% and 1-5 wt%, respectively. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sawa discloses a pharmaceutical suspension and a method of making the same, the pharmaceutical suspension comprising e.g. active pharmaceutical particles; polyvinylpyrrolidone (i.e. a “matrix former”); a water-soluble anionic polysaccharide, which can be e.g. xanthan gum (i.e. a “viscosity modifier”); simple syrup (i.e. well understood in the art to be half sugar and half water; i.e. the sugar being a “structure former” or “bulking agent”); bitter tincture (i.e. as a flavoring agent, which contains limonene and other terpenes, i.e. “anti-aerating agent”, see below for further details), and water (i.e. a solvent); wherein the active pharmaceutical particles can comprise e.g. a steroidal anti-inflammatory agent, and wherein the polyvinylpyrrolidone (i.e. “matrix former”) and the sugar (i.e. “structure former”) can be present in the amounts of 0.1-5 wt% and 4.4 wt%, respectively, and wherein the pharmaceutical suspension is made by mixing the polyvinylpyrrolidone (i.e. “matrix former”), the simple syrup (i.e. “structure former”), the anionic polysaccharide (e.g. xanthan gum, i.e. “viscosity modifier”) and water to form a solution, and then mixing the active particles and bitter tincture (i.e. terpenes, i.e. “anti-aerating agent”) with the solution to form the homogeneous pharmaceutical suspension (abstract; paragraphs 0001, 0007-0015, 0020, 0021, 0033, 0040, 0048-0050; Example 8). 
Fredrickson et al. disclose that pharmaceutical suspensions advantageously contain drug particles with a hydrophobic coating for taste masking, and that the said coated drug particles in a suspension vehicle comprising e.g. xanthan gum, sugars, and flavoring agents stay in stable, homogeneous suspension for an extended period of time, without sedimentation or floating, even in the presence of air, and are thus suitable as a multidose formulation from which consistent doses can be dispensed over time (abstract; paragraphs 0002, 0024-0026, 0029, 0049, 0080, 0084, -0086, 0089, 0092). 
Hollstein et al. disclose a dispensing apparatus that includes a mixing device to mix e.g. a liquid suspension and dispense specific quantities or doses of the liquid suspension into blisters (abstract; paragraphs 0002, 0005-0007, 0027, 0032, 0035, 0039).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sawa does not explicitly disclose that the active particles comprise a hydrophobic coating, and that the pharmaceutical suspension is dosed into blister packs. These deficiencies are cured by the teachings of Fredrickson et al. and Hollstein et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Sawa, Fredrickson et al., and Hollstein et al., outlined supra, to devise Applicant’s presently claimed method. 
Sawa discloses a pharmaceutical suspension and a method of making the same, the pharmaceutical suspension comprising e.g. active steroid anti-inflammatory particles; polyvinylpyrrolidone (i.e. a “matrix former”), sugar (i.e. a “structure former” or “bulking agent”), xanthan gum (i.e. a “viscosity modifier”), bitter tincture (i.e. as a flavoring agent, which contains limonene and other terpenes), and water (i.e. a solvent); wherein the pharmaceutical suspension is made by mixing the polyvinylpyrrolidone, sugar, xanthan gum, and water to form a solution, and then mixing the active particles and bitter tincture with the solution to form the homogeneous pharmaceutical suspension. Since Fredrickson et al. disclose that pharmaceutical suspensions advantageously contain drug particles with a hydrophobic coating for taste masking, and that the said coated drug particles in a suspension vehicle comprising e.g. sugars, xanthan gum, and flavoring agents stay in stable, homogeneous suspension for an extended period of time, without sedimentation or floating, even in the presence of air, and are thus suitable as a multidose formulation from which consistent doses of homogenous suspension can be dispensed over time; and since Hollstein et al. disclose a dispensing apparatus that includes a mixing device to mix e.g. a liquid suspension and dispense specific quantities or doses of the liquid suspension into blisters while maintaining the homogeneity of the suspension; one of ordinary skill in the art would thus be motivated to modify the Sawa suspension by including a hydrophobic coating on the active steroid drug particles for taste-masking, and to dispense doses of the pharmaceutical suspension into blister packs, with the reasonable expectation that the resulting method will produce a stable, homogeneous pharmaceutical suspension for an extended period of time that can be dispensed into blisters at consistent doses while maintaining the homogeneity of the suspension even in the presence of air. 
Sawa’s flavoring agent “bitter tincture” would be understood by one of ordinary skill in the art to comprise bitter orange essential oil extract in ethanol. Bitter orange essential oil contains 7 primary terpenes. Limonene, one of these primary terpenes, accounts for about 95% of the weight of the bitter oil essential oil (see Deterre et al. J Essential Oil Res. 2014; 26(4): 254-262). A bitter orange tincture contains e.g. about 66% ethanol (see Anonymous. JML [online]; 2014; downloaded from <URL https:jmloveridge.com/wp-content/uploads/2018/06/Orange-Tincture-Version-06.pdf>). Sawa, in example 8, provides that an oral suspension contains 2 mL of bitter tincture per 100 mL of suspension. From Deterre et al. and Anonymous, one of ordinary skill in the art would understand the bitter tincture to comprise about 34% bitter orange oil extract and about 66% ethanol. As noted, supra, the bitter orange extract is primarily (i.e. about 95%) limonene, together with other terpenes. So, one of ordinary skill in the art would understand that about 34% of the 2 mL of bitter tincture is terpene compounds, primarily limonene. Therefore, the Sawa oral suspension in example 8 can be said to contain about 0.7 wt% terpenes, which is squarely within the 0.1-1.5 wt% range claimed.
Sawa, also in example 8, discloses that the oral suspension contains 8 mL of “simple syrup”. As noted, supra, one of ordinary skill in the art would generally understand “simple syrup” to be composed of sugar (i.e. sucrose) and water, and in particular one part sugar to one part water (e.g. 1 cup of sugar to one cup of water). In Sawa’s example 8, there is 8 mL of “simple sugar”, so one of ordinary skill in the art would understand this to mean 4 mL sucrose to 4 mL water. The density of sucrose is 1.1 g/mL, and thus the oral suspension contains 4.4 g sucrose per 100 mL of oral suspension, or 4.4 wt% sugar. Applicant essentially defines the requisite “structure former” element in the claims as being sugar, and this element is present in the amount of e.g. 1-5 wt%. Hence, Sawa’s suigar content of 4.4 wt% in the oral suspension of example 8 satisfies this limitation. 
Hollstein et al. do not explicitly disclose that the mixing occurs at a temperature of 15-20 degrees Celsius. Indeed, Hollstein et al. are completely silent on any requisite temperature, and thus one of ordinary skill in the art would understand that the mixing and dispensing process occurs at normal “room temperature”, which of course is about 15-20 degrees Celsius. 
Fredrickson et al. disclose that the microencapsulation of active (e.g. linezolid) is based on the method discloses in WO 01/52848, which is incorporated by reference (see Example 1). WO 01/52848 discloses coating linezolid crystal particles with coating materials, wherein the coating materials represent 30-60 wt% based on the total weight of the coated particle. Hence, the active represents about 40-70 wt% of the total weight of the coated particle, well within the 30-90 wt% claimed. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Sawa is cited as teaching 0.7 wt% anti-aerating agent” which “falls outside the amended claimed range of 0.1-0.6 wt% anti-aerating agent”. 
The Examiner, however, would like to point out the following:
1. The claims require 0.1-0.6 wt% “anti-aerating agent”. The expression “anti-aerating agent” is nothing more than an abstract functional characteristic, and not the actual identity or structure of a specific chemical compound or compounds. As far as what Applicant discloses for actual chemical structure, the “anti-aerating agent” appears to be “a terpene or a terpinol”. The question remains which terpenes and which terpinols are “anti-aerating agents”.
2. From Applicant’s specification, it is clear that by “terpenes”, Applicant does not mean that any and all known terpenes function as “anti-aerating agents”, but rather only certain terpenes, including e.g. limonene, carvone, humulene, taxadiene, and squalene. It is also crystal clear from Applicant’s specification that ethanol is not an “anti-aerating agent” in the context of Applicant’s invention. Further, neither the specification nor the claims provide that “bitter tincture” itself, as a whole, is an anti-aerating agent. Indeed, the prior art rejection is not based on bitter tincture itself, as a whole, being the anti-aerating agent.
3. The prior art rejection included the following: “Sawa’s flavoring agent “bitter tincture” would be understood by one of ordinary skill in the art to comprise bitter orange essential oil extract in ethanol. Bitter orange essential oil contains 7 primary terpenes. Limonene, one of these primary terpenes, accounts for about 95% of the weight of the bitter oil essential oil (see Deterre et al. J Essential Oil Res. 2014; 26(4): 254-262). A bitter orange tincture contains e.g. about 66% ethanol (see Anonymous. JML [online]; 2014; downloaded from <URL https:jmloveridge.com/wp-content/uploads/2018/06/Orange-Tincture-Version-06.pdf>). Sawa, in example 8, provides that an oral suspension contains 2 mL of bitter tincture per 100 mL of suspension. From Deterre et al. and Anonymous, one of ordinary skill in the art would understand the bitter tincture to comprise about 34% bitter orange oil extract and about 66% ethanol. As noted, supra, the bitter orange extract is primarily (i.e. about 95%) limonene, together with other terpenes. So, one of ordinary skill in the art would understand that about 34% of the 2 mL of bitter tincture is terpene compounds, primarily limonene. Therefore, the Sawa oral suspension in example 8 can be said to contain about 0.7 wt% terpenes, which is squarely within the 0.1-1.5 wt% range claimed”
4. Hence, the bitter tincture contains “approximately” 34% bitter orange oil extract, of which “approximately” 95% of this is limonene. With 2 mL of bitter tincture per 100 mL of suspension, the Sawa oral suspension in example 8 can be said to contain “approximately” 0.68 wt% of the bitter orange extract, i.e. “approximately” 0.68 wt% terpenes. Bitter orange essential oil contains 7 primary terpenes. However, it’s not even clear if all the terpenes in bitter orange extract are “anti-aerating agents”. Certainly, limonene is, but it’s not entirely clear about the others. Even assuming that the entirety of (i.e. 100%) the bitter orange extract is an “anti-aerating agent”, an amount of “approximately” 0.68 wt% is not patentably distinct from 0.1-0.6 wt%. If limonene is the only terpene that is an “anti-aerating agent”, the limonene is only “approximately” 95% of the weight of the bitter orange extract, and thus the composition contains only “approximately” 0.64 wt% anti-aerating agent, which is also not patentably distinct from 0.1-0.6 wt%. 
5. It is further noted that even assuming, arguendo, that the prior art provides that the amount of the bitter orange extract must be precisely 0.7 wt%, Applicant has not established with hard evidence, or even attempted to argue, that the claimed range of 0.1-0.6 wt% is somehow critical and imparts an unexpectedly superior result that is statistically significant compared to the disclosed value of 0.7 wt%. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617